BaeNhill, J.
There are only two assignments of error presented for consideration. Tbe first is directed to alleged error of tbe court below in overruling an exception of tbe plaintiff to tbe exclusion of certain evidence. Tbe second is directed to tbe alleged error of tbe court in overruling plaintiff’s exception to tbe action of tbe county court in sustaining tbe motion for judgment of nonsuit and in entering judgment of nonsuit.
While there was some argument here in respect to tbe space between tbe bus and tbe Eansome car, there is no allegation in tbe complaint that tbe defendant was negligent in that it stopped its bus in such manner as to leave an insufficient space between it and tbe Eansome car to permit other cars to pass. Tbe plaintiff alleges that defendant was negligent in that (1) it parked and stopped tbe bus on tbe bard surface portion of tbe highway in violation of tbe statutes of this State; (2) it stopped its bus across an intersecting bigbway for tbe purpose of taking- on a passenger; and (3) it failed to have a rear light on a dark and foggy morning when in tbe exercise of ordinary care it should have done so.
If it be conceded that it was an act of negligence for tbe defendant to stop its bus to take on a passenger at tbe intersection of a side road, such negligence was in nowise related to or productive of tbe subsequent collision. Morris was not turning or attempting to turn into tbe side *638road. There is no causal relation between such alleged negligence and the collision.
The temporary stop of the bus on the hard surface portion of the highway to take on a passenger did not constitute a violation of sec. 123 (a), ch. 407, Public Laws 1937, which provides that “no person shall park or leave standing any vehicle, whether attended or unattended, upon the paved or improved or main traveled portion of any highway, outside of a business or residence district, when it is practicable to park or leave such vehicle standing off of the paved or improved or main traveled portion of such highway.”
The clause “whether attended or unattended” limits the meaning of the word “park” as well as of “leave standing.” The two terms, as thus limited, are synonymous. A vehicle which is left standing is parked and a vehicle which is parked is left standing. Neither term includes a mere temporary stop for a necessary purpose when there is no intent to break the continuity of the “travel.”
“Park” or “leave standing” means something more than a mere temporary or momentary stop on the road for a necessary purpose. S. v. Carter, 205 N. C., 761, 172 S. E., 415; Stallings v. Transport Co., 210 N. C., 201, 185 S. E., 643, 42 C. J., 614, 2 Blashfield Cyc. Auto L. & P., 332, and cases cited; Billingsley v. McCormich Transfer Co., 228 N. W., 424 (N. D.); Axelson v. Jardine, 223 N. W., 32 (N. D.); Dare v. Bass, 224 Pac., 646; Kastler v. Tures, 210 N. W., 415 (Wis.); Henry v. S. Liebovitz & Sons, 167 Atl., 304 (Pa.); American Co. of Ark. v. Baker, 60 S. W. (2d), 572 (Ark.); Dolfosse v. Oil Co., 230 N. W., 31 (Wis.). Starting and stopping are as much an essential part of travel on a motor vehicle as is “motion.” Stopping for different causes, and according to the exigencies of the occasion, is a natural part of the “travel.” The right to stop when the occasion demands is incident to the right to travel. Fulton v. Chouteau County Farmers Co., 32 Pac. (2d), 1025; Morton v. Mooney, 33 Pac. (2d), 262.
The remaining allegation of negligence is as to the failure of the defendant to have a rear light on his bus. The evidence as to this is conflicting, if indeed the evidence of the witness Morris may be deemed to have any probative force. While he testified that he did not see any rear light and that he thought he could have seen it had there been one, he also testified that he did not see the bus until he was within one car length of it and that his “mind was kind of in a blank and all I could do was just go through there and I didn’t know hardly .what happened — I didn’t see anyone when I went through — -I don’t remember what I did.” See Johnson & Sons v. R. R., 214 N. C., 484, 199 S. E., 704. The only other eyewitness testified that there was a light burning on the rear of the bus and that the inside lights were on. This witness testified — -and his testimony is uncontradicted — that when the Morris car hit the bus *639all lights on the bns went out. Consequently, testimony of other witnesses, who arrived later, that at that time there were no lights on the bus has no probative force.
In view of this testimony as to rear lights, in the light of all the facts and circumstances, was it error for the court to enter judgment as of nonsuit? We must answer in the negative.
The witness Morris who was operating the ear which struck the deceased approached the bus from the rear. His front lights were in good condition. He was traveling at from 30 to 40 miles per hour. He did not see the bus until he was within a car length of it. He cut his car first to the right and then to the left and attempted to go through the space between the bus and the Eansome car. He struck the bus and the Eansome car and hit the deceased who was standing on the shoulder of the road at the rear of the Eansome car and knocked him ten feet. In so doing he did considerable damage to his own car. One fender was pressed back against the front tire, puncturing it, and yet he went a space of from 50 to 68 yards before he was able to stop his car. His manner of approach was such that the other eyewitness apprehended that an accident would occur and he took to the bank and got behind a telephone pole. Morris did not testify that the headlights on the Ean-some ear in anywise interfered with his vision. Nor did he say that the headlights on his car would not enable him to see the bus had he been looking before he got within a car length thereof.
To hold that the defendant owed the duty to the plaintiff’s intestate to foresee that a third person would operate a car in such manner and to bring about a collision such as is delineated on this record would not only “practically stretch foresight into omniscience,” Gant v. Gant, 197 N. C., 164, 148 S. E., 134; Beach v. Patton, 208 N. C., 134, 179 S. E., 146, but would, in effect, require the anticipation of “whatsoever shall come to pass.” “We apprehend that the legal principles by which individuals are held liable for their negligent acts impose no such farseeing and all-inclusive duty.” Beach v. Patton, supra.
We conclude that the facts in this ease bring it squarely within the opinions of this Court in Smith v. Sink, 211 N. C., 725, 192 S. E., 108; Beach v. Patton, supra, and Powers v. Sternberg, 213 N. C., 41, 195 S. E., 88. The latter case is particularly in point.
The cases cited and relied upon by plaintiff, represented by Montgomery v. Blades, 218 N. C., 680, 12 S. E. (2d), 217; Page v. McLamb, 215 N. C., 789, 3 S. E. (2d), 275; and Clarke v. Martin, 215 N. C., 405, 2 S. E. (2d), 10, are factually distinguishable.
Plaintiff offered testimony tending to show that after the accident the defendant went to the home of the deceased and was there talking to other persons in the room in the hearing of the mother of the deceased and that he then said: “He was going to put on a better bus — he said *640be would pay for tbe damage be done and be was going to put a better bus on tbat line and went on to tell bow be was going to run it. I can’t tell just all wbat.” Tbe plaintiff contends tbat tbis evidence tends to sbow an admission of liability by tbe defendant and tbat its exclusion was erroneous. We cannot so bold.
In tbe first place tbe statement was not made to tbe deceased or to anyone standing in a representative capacity. It was made generally in tbe presence of and to others wbo were at tbe same time visiting at tbe borne of tbe deceased wbo was tben in a critical condition by reason of bis injuries. Secondly, tbe statement is not an admission of liability or of negligent conduct. Tbe defendant merely said be was willing to pay for whatever damage be bad done. Tbe record fails to disclose tbat be is not still willing so to do, if and when it shall be determined tbat be is responsible for any damage or -injury.
Tbe court below properly overruled tbe exceptions of tbe plaintiff duly entered at tbe trial in tbe Forsyth County Court.
Affirmed.